744 N.W.2d 137 (2008)
CITY OF MADISON HEIGHTS and Michigan Municipal Risk Management Authority, as subrogee of City of Madison Heights, Plaintiffs-Appellants,
v.
ELGIN SWEEPER COMPANY, Federal Signal Corporation, and Bell Equipment Company, Defendants-Appellees.
Docket No. 134619. COA No. 266333.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The motion for reconsideration of this Court's December 27, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.